JOURNAL ENTRY AND OPINION
{¶ 1} Plaintiff-appellant, Joseph Patrick Chapon, D.C., attempts to appeal from the trial court's judgment granting the motion for a directed verdict of defendant-appellee, James Conrad, Administrator, Bureau of Workers' Compensation. We dismiss.
 {¶ 2} The judgment granting appellee's motion for a directed verdict was filed on September 1, 2006. That judgment was a final and appealable order. See Semirale v. Rhea (May 19, 1994), Cuyahoga App. No. 65906. Appellant filed a motion to vacate the judgment on October 4, 2006, and his notice of appeal on *Page 2 
November 2, 2006. The substance of his argument on appeal is that the trial court erred in directing the verdict.
 {¶ 3} This court has held that "bootstrapping," that is, "the utilization of a subsequent order to indirectly and untimely appeal a prior order (which was never directly appealed) is procedurally anomalous and inconsistent with the appellate rules which contemplate a direct relationship between the order from which the appeal is taken and the error assigned as a result of that order." State v. Church (Nov. 2, 1995), Cuyahoga App. No. 68590, citing App.R. 3(D), 4(A), 5 and 16(A)(3).
 {¶ 4} Because appellant's attempt to appeal the denial of the trial court's judgment granting appellee's motion for a directed verdict is untimely, we dismiss.
It is ordered that appellee recover from appellant costs herein taxed.
The court finds there were reasonable grounds for this appeal.
It is ordered that a special mandate be sent to the court of common pleas court to carry this judgment into execution.
A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of the Rules of Appellate Procedure.
  SEAN C. GALLAGHER, P.J., and MARY J. BOYLE, J., CONCUR. *Page 1